                                                                                                      E-FILED
                                                                Wednesday, 14 November, 2018 12:44:35 PM
                                                                              Clerk, U.S. District Court, ILCD


                            UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS

ANTONIO CRAWFORD,                                       )
                                                        )
                                 Plaintiff,             )
          v.                                            )      No.: 18-cv-1242-JBM
                                                        )
RANDY PFISTER, et al.,                                  )
                                                        )
                                 Defendants.            )

                                     MERIT REVIEW ORDER

          Plaintiff, proceeding pro se, pursues a § 1983 action alleging a due process violation at

the Pontiac Correctional Center (“Pontiac”). The case is before the Court for a merit review

pursuant to 28 U.S.C. § 1915A. In reviewing the Complaint, the Court accepts the factual

allegations as true, liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d

645, 649-51 (7th Cir. 2013). However, conclusory statements and labels are insufficient.

Enough facts must be provided to “state a claim for relief that is plausible on its face.”

Alexander v. United States, 721 F.3d 418, 422 (7th Cir. 2013)(citation and internal quotation

marks omitted). While the pleading standard does not require “detailed factual allegations”, it

requires “more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Wilson v.

Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011) quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

          Plaintiff asserts that he was the subject of a December 12, 2012 disciplinary hearing

which Defendants Pfister, Hamilton and Joyner did not allow him to attend. He claims, further,

that Defendants refused to consider his written defense statement, and refused to call his witness,

inmate Smith. Plaintiff alleges that he was found guilty, and suffered sanctions including the




                                                   1
revocation of good time credit. Plaintiff requests declaratory and injunctive relief, including the

restoration of his good time credits.

        Here, Plaintiff alleges conduct which occurred five and one-half years prior to his filing

the complaint. Claims brought under ' 1983 are generally governed by a two-year statute of

limitations. Draper v. M artin, 664 F.3d 1110, 1113 (7th Cir. 2011) ("[i]n Illinois, the statute of

limitations period for § 1983 claims is two years, 735 ILCS 5/13-201”). See also, Bray v.

Gary Police Dept. Chief, No. 10-229, 2010 WL 2674531 (N.D. Ind. June 28, 2010) (“[t]he

statute of limitations is an affirmative defense, but if a plaintiff “pleads facts that show his suit is

time-barred or otherwise without merit, he has pleaded himself out of court.”) See also, Indep.

Tr. Corp. v. Stewart Info. Services Corp., 665 F.3d 930 (7th Cir. 2012) (“[a] statute of limitations

provides an affirmative defense, and a plaintiff is not required to plead facts in the complaint to

anticipate and defeat affirmative defenses. But when a plaintiff's complaint nonetheless sets out

all of the elements of an affirmative defense, dismissal under Rule 12(b)(6) is appropriate.”)

        There is a further impediment as Plaintiff’s claim for the restoration of good time credits

is barred under Heck v. Humphrey, 512 U.S. 477 (1994). “The rule of Heck v. Humphrey is

intended to prevent collateral attack on a criminal conviction through the vehicle of a civil suit.

To this end, Heck bars a plaintiff from maintaining a § 1983 action in situations where ‘a

judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence...”’ McCann v. Neilsen, 466 F.3d 619, 621 (7th Cir. 2006). Here, Plaintiff asserts that

he was convicted due to Defendants’ violations of his procedural due process rights. A finding

in his favor would necessarily imply the invalidity of the conviction and is Heck-barred.




                                                   2
       IT IS THEREFORE ORDERED:

              1)    Plaintiff's complaint is dismissed with prejudice for failure to state a claim

pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Any amendment to the Complaint

would be futile as the applicable statute of limitations has run, and Plaintiff is Heck-barred from

proceeding. This case is closed. The clerk is directed to enter a judgment pursuant to Fed. R.

Civ. P. 58.

       2)          This dismissal shall count as one of the plaintiff's three allotted “strikes” pursuant

to 28 U.S.C. Section 1915(g). The Clerk of the Court is directed to record Plaintiff's strike in the

three-strike log. Plaintiff is advised, going forward, that he must reveal this strike in future

filings as well as the strike recently assessed in Crawford v. Sessions, No. 18-1386 (C.D.Ill. Oct.

22, 2018).

       3)          Plaintiff must still pay the full docketing fee of $350 even though his case has

been dismissed. The agency having custody of Plaintiff shall continue to make monthly

payments to the Clerk of Court, as directed in the Court's prior order.

       4)          If Plaintiff wishes to appeal this dismissal, he must file a notice of appeal with this

Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A motion for leave to

appeal in forma pauperis should set forth the issues Plaintiff plans to present on appeal. See Fed.

R. App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he will be liable for the $505 appellate

filing fee irrespective of the outcome of the appeal.




11/14/2018
_                                                      s/Joe Billy McDade
ENTERED                                                JOE BILLY McDADE
                                                  UNITED STATES DISTRICT JUDGE



                                                     3
